DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claims 1, 10 and 11, from which claims 2-9 and 12-16 depend, the terms “typically water” and “typically steam” render the scope of the claims indefinite in that it is not clear if the claims are intended to be limited to these substances or not, rendering the scope of the claims indefinite.

3) In claim 9, the term “for example” renders the scope of the claim  indefinite in that it is not clear whether or not the term following this phrase is actually required by the claim, rendering the scope of the claim indefinite.
4) In claim 12, it is not clear if the snorkel recited at line 1 )”the vent includes a snorkel”), is a different snorkel from the snorkel recited in claim 11, from which this term depends or the same snorkel, rendering the scope of the claim indefinite.
5) In claim 15, the term “the above-described smelting vessel” renders the scope of the claim indefinite in that no smelting vessel is described previously in this claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8, 12 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims do not fairly further limit the claims from which they depend for the following reasons:

2) With respect to claim 8, since all heat pipes are in some manner “shaped” (have a shape” all heat pipes meeting the requirements of claim 1, from which this claim depends, would meet this claim limitation.
3) With respect to claim 16, since no other structure than that recited in claim 1, from which this claim depends is recited in claim 16, any embodiment of claim 1 would meet all of the limitations of claim 16, making this claim no more limiting than claim 1, from which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-12 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/081376 A1 (WO’376) in view of US 5379831 to Carpenter (Carpenter).With respect to claims 1, 3, 9, 10, 11, 12 and 16, WO’376 teaches a smelting vessel (4) for producing molten metal including a refractory lined hearth (upper 25 and lower 26 parts), that in use is in contact with molten metal and slag, the hearth including a plurality of heat pipes (21) with closed upper ends positioned in the refractory lining  for cooling the refractory lining with the heat pipes including a heat transfer fluid which in a liquid phase is water and in a vapor phase is steam (see page 15 of WO’376 for example), and also include a slag cooler element (20) which cools the refractory lining connected to the heat pipes in a heat transfer relationship. WO’376 does not show the use of a snorkel or pressure release valve for opening a top closed end of the heat pipes in response to pressure within the heat pipe. Carpenter teaches that at the time the invention was filed it was known in the heat pipe art to include a release valve or snorkel arrangement in a heat pipe to vent as from the heat pipe in order to prevent undesirable pressure build up which can lead to damage to the apparatus (see col. 2 lines 13-27 for example). Because prevention of damage to the heat pipes would also be desirable in the system of WO’376, motivation to include a valve or snorkel system in the heat pipes of WO’376, as taught to be desirable by Carpenter would  have been a modification obvious to one of ordinary skill in the at a the time the invention was filed.

With respect to claim 5, the hearth of WO’376 is arranged so that an upper part is in contact with molten sag and a lower part is in contact with molten metal with the heat pipes in the upper part (see figure 2 for example).
With respect to claims 6 and 7 the heat pipes include lower straight sections extending vertically into the refractory lining (se fig. 2 for example).
With respect to claims 14 and 15, WO’376 teaches a smelting process meeting the claimed steps employing an apparatus described above (see pages 2-4 and the claims for example). 

Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because one of the cited or applied prior art show or fairly suggest the use of a single use means (a plug, fuse or crimped end) as the snorkel or pressure release valve. Carpenter showing a valve for pressure release employs a typical multiple use valving structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 10,451,348 (the US equivalent of WO’376), US 2015/0084246 showing a .








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk